    Case: 3:20-cv-00896-wmc Document #: 27 Filed: 08/23/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN
                                    ____________ DIVISION


Najiy-Ullah ‘Aziyz,                               )
                      Plaintiff,                  )      No.: 20-cv896-wmc
       V.                                         )
                                                  )
Cameca, a Wisconsin Profit                        )
Corporation; Steven Turnbull, Individually        )
and in his Capacity as a Manager; Annie           )
Stroud, Individually and in her Capacity as a     )
Manager; and Fabrice LeDuigou, Individually       )
and in his capacity as Manager,                   )
                        Defendants.               )




                                       Notice of Appeal

       Notice is hereby given that Najiy-Ullah Aziyz, Plaintiff in the above-entitled matter,
appeals to the United States Court of Appeals for the Seventh Circuit from the final judgment
entered in this action on 6th day of August, 2021, and request that the appeal be heard on the
full record from the court below.

       Respectfully submitted this 23rd day of August, 2021




                                           Page 1 of 5
    Case: 3:20-cv-00896-wmc Document #: 27 Filed: 08/23/21 Page 2 of 2




____________________________________________

Najiy-Ullah ‘Aziyz, Pro Se

22 Pinewood Dr.

Glenville, NY 12302

(470) 334-3221

Najiy03@icloud.com




                                  Page 2 of 5
